Citation Nr: 0527406	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to October 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied service connection for a 
left knee disability.

The veteran's original claim for service connection for a 
left knee disability was denied by the RO in March 1958.  The 
decision was not appealed and became final.  The veteran 
submitted new evidence and sought to reopen the claim in 
March 1992.  The RO denied the claim in May 1992 and the 
veteran was notified of the decision in June 1992.  The 
veteran submitted a correspondence from his treating 
physician in August 1992 that contained a nexus opinion 
linking his left knee disability to service.  The RO denied 
the claim in March 1993, noting that the treating physician 
failed to address the veteran's intercurrent injury to the 
left knee.  The veteran failed to file a timely notice of 
disagreement, and as such, the decision became final.  

The veteran submitted additional medical records in September 
1995 in an another attempt to reopen his claim.  The RO 
issued a March 1996 rating decision in which it determined 
that the evidence was not new and material.  The veteran 
appealed the claim and it came before the Board in March 
1998.  At that time, the Board found that new and material 
evidence had not been received.  The veteran's application to 
reopen the claim was denied.  

The veteran submitted additional evidence again in November 
1999 and once again attempted to reopen his claim.  The RO 
denied the veteran's application to reopen the claim in June 
2000.  The veteran appealed, and the claim came before the 
Board again in March 2003.  This time, the Board found that 
new and material evidence had been received and that the 
claim warranted reopening.  The Board determined that 
additional development was needed in order to adjudicate the 
claim on a de novo basis.  The Board undertook this 
development pursuant to the authority granted by 38 C.F.R. § 
19.9(a)(2).  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2).  Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir., May 1, 2003).  
As such, the Board remanded the claim in September 2003 to 
the RO for further development.  

Pursuant to the September 2003 remand, the veteran underwent 
a VA examination in May 2003 and the VA clinician rendered an 
opinion regarding any possible nexus opinion between the 
veteran's current disability and any incident of service.  
The Board remanded the case to obtain clarification of that 
opinion in May 2004.  The purpose of that remand was met and 
the case is ready for appellate review.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran sustained two left knee injuries during the 
mid 1950s while on active duty; his separation examination 
was normal and the post-service medical evidence does not 
show any left knee disability until approximately nine years 
after service, following a severe, twisting left knee injury 
that resulted in fractures of the left lateral tibial plateau 
the anterior aspect of the tibia.

3.  The medical evidence confirms a current left knee 
disability; it does not show a chronic left knee disability, 
to include arthritis, during service or before the 
significant post-service trauma that occurred nine years 
thereafter, and the preponderance of the evidence is against 
a nexus between a current left knee disability and service.  





CONCLUSION OF LAW

A chronic left knee disability was not incurred in or 
aggravated by active service, nor may arthritis of the left 
knee be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2000 rating decision; the July 2002 
Statement of the Case; the March 2003 Board Decision; the 
September 2003 and May 2004 Board Remands; the February 2004 
and June 2005 Supplemental Statements of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for service connection for a left knee disability, 
and complied with VA's notification requirements.  The 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated August 2002 and September 2003 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection for a left knee disability, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in June 2000, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the June 2000 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for a left knee disability, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).    

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by August 2002 and September 2003 letters and asked 
him to identify all medical providers who treated him for a 
left knee disability.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in May 2003, which included an opinion addressing the nexus 
question at hand.  The Board finds this examination, along 
with the veteran's service and post-service medical records, 
provide sufficient findings upon which to determine whether 
service connection is warranted for his left knee disability.  
There is no duty to provide another examination or medical 
opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from July 1954 to October 
1957.

The veteran's service medical records reflect that he was 
treated in February and March 1955 for a sprain of the joint, 
left knee, medial collateral ligament.  The records indicate 
that the veteran made progress and recovered; that he had no 
trouble walking, no complaints, and was able to return to 
full duty by mid-March 1955.  X-rays revealed no bone or 
joint pathology.  A September 1957 separation examination, 
including examination of the veteran's lower extremities and 
musculoskeletal system, was normal.  The veteran was found to 
be physically qualified for release from active duty with no 
relevant abnormality recorded.

The veteran filed his original claim in March 1958, and 
subsequently underwent a VA examination.   He reported that 
he had no particular difficulty with his left knee except for 
pain if he is on it excessively.  He also stated that it felt 
weak at times.  The clinician noted that the veteran did not 
report any locking, catching, or giving way of the knee.  
Additionally, the veteran stated that he had no difficulty 
with stairs or steps.  The diagnosis indicated no orthopedic 
condition upon examination.

After the claim was denied in March 1958, the veteran failed 
to appeal it and the decision became final.  He did not seek 
to reopen the claim until March 1992.  At that time, he 
submitted private medical records dated March 1988 to April 
1992.    The veteran's private physician (Dr. M.A.S.) noted 
in March 1988 that the veteran has a left knee problem and 
that he "has previous cartilage tear as well as a fracture 
20 years ago."  He diagnosed the veteran with mild to 
moderate degenerative arthritis.  He noted that he felt that 
the veteran was "much too young to have a total knee 
athroplasty."  The veteran underwent the procedure 
nonetheless in April 1988.  In August 1988, Dr. M.A.S. noted 
that the surgery did not help a great deal.  By December 
1988, the veteran stated that he felt worse after the 
arthroscopy.  In August 1990, the veteran reported that he 
had been in an automobile accident the previous week, and 
that he sustained an abrasion and a contusion to his left 
knee.  Dr. M.A.S. informed the veteran in December 1991 that 
he would probably require another total joint arthroplasty.  
Dr. M.A.S.'s records for this period do not contain any 
mention of the veteran's service related injury.

In May 1992, the RO denied the veteran's application to 
reopen his claim.  Subsequently, in August 1992, Dr. M.A.S. 
submitted a correspondence in which he stated that the 
veteran has osteoarthritis of the left knee as well as an 
antecedent injury while on active duty in approximately 1955.  
A description of the injury is not contained in the 
correspondence, but Dr. M.A.S. nonetheless stated that the 
veteran's current osteoarthritic changes "are consistent 
with an antecedent injury of the type reported by [the 
veteran]."  He went on to state that it was more likely than 
not that the veteran's current disability are related to an 
antecedent accident or injury.  

In March 1993, the RO once again denied the veteran's 
application to reopen his claim.  The veteran filed another 
claim in August 1995.  Additional medical evidence included a 
July 1966 hospital discharge summary noting that the veteran 
was admitted in May 1966 after the veteran suffered a severe 
twisting valgus injury to the left knee while playing 
softball.  Upon examination, there was a large hematoma 
around the left proximal tibia with a hemarthrosis of the 
left knee.  The veteran also complained of extreme pain on 
movement.  X-rays revealed a fracture of the left lateral 
tibial plateau with 5 mm. of depression.  There was also a 
fracture of the anterior aspect of the tibia including the 
tibial tuberosity and three inches of the anterior cortex.  
The veteran underwent surgery and although the prognosis was 
generally good, the clinician noted, "There is a possibility 
of long-term arthritis in the knee."    

Additional records from the veteran's treating physician 
concern the veteran's total left knee replacement surgery.  
Although they do reflect the veteran's self-reported history 
of injury in service, they are silent, as before, as to the 
etiology of the veteran's disability.  

The veteran testified at an RO hearing in February 1997 that 
he injured his left knee at a ski meet in February 1955.  The 
injury caused him to experience severe pain and he was taken 
to the hospital.  Despite the pain, the injury resulted in no 
breaks, so he was released from the hospital and sent to 
Great Lakes Naval Training Center.  Once he got there, he 
reported to the hospital again, where he underwent x-rays.  
Since the injury was a soft-tissue injury, he was put in a 
cast from his toes to his hip so that he was immobilized.  
Several days after getting the cast off, he was involved in a 
motor vehicle accident.  He went to the Portsmouth Navy 
Hospital where he underwent physical therapy.  Afterwards, he 
was still in a considerable amount of pain, but he denied it 
because he didn't want to lose his duty station (where his 
brother was stationed).  The veteran testified that upon 
separation from service, he told the examining physician that 
he still had pain in his knee.  However, the clinician found 
no problem with it.  Finally, the veteran testified that with 
total knee replacement surgery in January 1994 or 1995, he 
could stand on his legs all day, could walk all day, and no 
longer had pain in his left knee. 

In April 1997, the veteran submitted a lay statement from a 
high school friend (C.A.) that reflected the veteran's 
history of injury to his left knee and his belief that his 
fractured tibia, experienced in 1966, was caused by the knee 
injury from 1955.

In March 1998, the claim came before the Board and the Board 
denied the veteran's application to reopen the claim because 
the new evidence was not new and material.  In November 1999, 
Dr. M.A.S. submitted a one-page correspondence in which he 
stated that he had the opportunity to evaluate the veteran's 
service medical records dated 1954 through 1957.  He 
acknowledged the two in-service injuries that the veteran 
sustained (the skiing accident and the subsequent motor 
vehicle accident).  He then stated that "upon reporting to 
my office for assessment several years ago, he stated that he 
had originally injured his knees in the 1950s while on active 
duty with the Navy."  He then stated that from a medical 
viewpoint "it is possible that his osteoarthritis resulted 
from the above-mentioned injuries.  There is, therefore, more 
likely than not, a relationship between his injuries in the 
1950s and his resultant total knee arthroplasty."  

In March 2003, the Board determined that the nexus opinion 
provided by Dr. M.A.S. constituted new and material; the 
claim was thus reopened and remanded to the RO for further 
development.  

The veteran underwent a VA examination in May 2003.  The 
clinician reviewed the veteran's entire claims file and in a 
six-page report, summarized all the relevant medical 
evidence.  He acknowledged both of the veteran's in-service 
injuries, noting that the veteran injured his knee while 
skiing in February 1955; there was tenderness over the medial 
collateral ligament but that x-rays were normal; he was 
placed in a cylinder cast for one month; he was involved in a 
motor vehicle accident in March 1955 in which he twisted his 
left knee; orthopedic examination revealed full range of 
motion over the left knee with tenderness over the medical 
collateral ligament; that he underwent physical therapy; and 
that the clinician noted that "no further treatment is 
indicated."  

The May 2003 clinician (Dr. J.R.B.) then summarized all of 
Dr. M.A.S.'s treatment records.  He noted that Dr. M.A.S 
diagnosed the veteran with patellofemoral and lateral 
compartment degenerative arthritis; did a surgical 
arthroscopy in April 1998 for debridement; and injected the 
knee with steroids after the surgery was unsuccessful.  He 
also acknowledged that Dr. M.A.S.'s notes reflect that the 
veteran was involved in another motor vehicle accident in 
August 1990.  He also pointed out that Dr. M.A.S. performed a 
total knee arthoplasty of the left knee in December 1994, and 
that in the history preceeding the surgery, the veteran 
mentioned a left knee injury that occurred in 1955 (while he 
was in-service).  The 1966 softball related injury in which 
the veteran fractured the tibial plateau was not mentioned in 
this note.  

Dr. J.R.B. examined the 1966 hospital report documenting the 
5 mm. depressed fracture of the lateral tibial plateau of the 
left knee; the surgery with open reduction and fixation of 
the fracture; and the clinician's assessment that there was a 
possibility of degenerative arthritis in the future.  

Upon examination, the veteran stated that he had absolutely 
no ongoing complaints referable to his left knee.  He stated 
that since the total knee replacement in December 1994, he 
has done extremely well (he hikes, fishes, hunts, etc.).  His 
only complaint was posterior right hip pain.  Toe and heel 
walking was normal and the veteran was able to squat and 
recover normally.  He had full, supple, painless range of 
motion of the left and right hip.  There was no clinical 
indication of degenerative joint disease of the right hip.  
He had full extension of both knees with full flexion to 150 
degrees with both knees, left equals right.  The left knee 
was stable with a healed midline scar.  Collateral and 
cruciate ligaments were intact.  There was no effusion or 
atrophy of the thigh or calf.  X-rays taken on the day of the 
examination showed excellent placement of the left total knee 
prosthesis.  

Dr. J.R.B. noted that it appears that the veteran sustained a 
mild MCL sprain in 1955 that resolved itself without any 
ongoing symptoms.  The veteran reported to Dr. J.R.B. upon 
examination that he did not feel that the left knee was 
"right" ever since the 1955 ski injury.  J.R.B. noted that 
this is purely historical and not substantiated in the 
records.  In May 1966, the veteran appeared to sustain a 
severe injury to the tibial plateau of the left knee.  The 
fracture resulted in traumatic degenerative arthritis that 
resulted in several arthroscopic surgeries beginning in 1988 
and finalizing with total knee arthroplasty in December 1994.  
Since the service medical records indicate a minor injury on 
active duty without residuals, Dr. J.R.B. opined that the 
veteran's "present left knee condition is more than 50% 
related to the severe left knee injury that he sustained May 
1966 while playing softball."  

As noted above, when the Board received the claim in May 
2004, it found that the language chosen by Dr. J.R.B. in his 
opinion suggested that he compared the veteran's in-service 
injuries with his post service injury an opined that the 
post-service injury was responsible for more than 50% of the 
veteran's current disability.  This was a misapplication of 
the threshold question, which is whether it is at least as 
likely as not that any part of the veteran's current 
disability began during or is related to any incident of 
service.  The Board remanded the claim for clarification.  

Dr. J.R.B. submitted an addendum to his report in January 
2005.  He once again noted that upon discharge from active 
duty, there were no residuals of the veteran's left knee 
injury.  He subsequently had a severe injury in May 1966 at 
which time he fractured the tibial plateau of his left knee.  
Dr. J.R.B. noted that the veteran "went on to develop 
patello-femoral and LATERAL compartment degenerative 
arthritis as noted by [Dr. M.A.S.] who performed a total knee 
arthroplasty" [Emphasis in original].  He then stated that 
"I do not feel that there is a 50% or greater chance that 
his degenerative arthritis of the left knee is related to the 
service connected injury of 1955.  My rationale for this is 
that his diagnosis in 1955 was a 'sprain of the medial 
collateral ligament.' The description of 'major arthritis' by 
[Dr. M.A.S.] was to the lateral portion of the knee."  He 
further stated that the veteran later sustained a very severe 
injury that was a fracture of the tibial plateau, which is 
well known to cause significant degenerative arthritis of the 
knee.  "All of these factors would very strongly indicate 
that his progressive degenerative joint disease that required 
a total knee replacement was due to circumstances that 
occurred after he was discharged from the military."  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The veteran's testimony at his February 1997 RO hearing, 
substantiated by the service medical records, is that he 
sustained two injuries to his left knee in 1955.  The first 
injury occurred while ski jumping in February 1955.  The 
second injury was a motor vehicle accident that occurred one 
month later.  The service medical records reflect treatment 
for a sprain of the joint, left knee, medial collateral 
ligament.  They also show that the veteran soon recovered.  
He had no trouble walking, no complaints, and was able to 
return to full duty by mid-March 1955.  He stated that he 
continued to have left knee pain, but he did not admit it, 
because he wanted to continue serving with his brother.  
However, x-rays also revealed no bone or joint pathology, and 
a September 1957 separation examination was normal.  The 
veteran was found to be physically qualified for release from 
active duty with no relevant abnormality recorded.

When the veteran filed his original claim for service 
connection, he underwent a VA examination in March 1958.  At 
that time, he reported that he had no particular difficulty 
except for left knee pain if it was used excessively.  He did 
not report any locking, catching, or giving way of the knee.  
Additionally, the veteran stated that he had no difficulty 
with stairs or steps.  The diagnosis indicated no orthopedic 
condition upon examination.

There are no further indications of any trouble with the 
veteran's left knee until a July 1966 hospital discharge 
summary noting that the veteran suffered a severe, twisting, 
valgus injury to the left knee while playing softball.  Upon 
examination, there was a large hematoma around the left 
proximal tibia with a hemarthrosis of the left knee.  X-rays 
revealed a fracture of the left lateral tibial plateau with 5 
mm. of depression.  There was also a fracture of the anterior 
aspect of the tibia including the tibial tuberosity and three 
inches of the anterior cortex.  The veteran underwent surgery 
and although the prognosis was generally good, the clinician 
noted that "There is a possibility of long-term arthritis in 
the knee." [Emphasis added].    

There are no further medical records regarding the left knee 
until the veteran began treating with Dr. M.A.S. in March 
1988 (33 years after the in-service injuries, and 22 years 
after the post-service softball injury).  Dr. M.A.S.'s 
treatment notes state that the veteran "has previous 
cartilage tear as well as a fracture 20 years ago." 
[Emphasis added].  He diagnosed the veteran with mild to 
moderate degenerative arthritis.  Dr. M.A.S.'s records, dated 
from March 1988 through April 1992, do not contain any 
mention of the veteran's service related injury.

After the veteran's claim was denied, he submitted a 
correspondence from Dr. M.A.S. in August 1992, in which he 
states that the veteran has osteoarthritis of the left knee 
as well as an antecedent injury while on active duty in 
approximately 1955.  The physician also indicated that the 
veteran's current osteoarthritic changes "are consistent 
with an antecedent injury of the type reported by [the 
veteran]" and that "it is more likely than not that the 
patient's current problems are related to an antecedent 
accident or injury."  However, the Board notes that though 
Dr. M.A.S. mentions an in-service accident occurring in 1955, 
he fails to describe either in-service injury (the skiing 
accident and the motor vehicle accident) and, more 
importantly, the physician did not take into consideration 
the veteran's post-service injury while playing softball in 
May 1966, which resulted in fractures and necessitated 
surgery.  It is clear that Dr. M.A.S. did not review all of 
the relevant evidence in the veteran's claims file, and it is 
apparent that he was only familiar with the veteran's in-
service injury through history obtained from the veteran.  
Thus, while  the opinion is of some probative value, given 
the absence of any mention of a significant post-service left 
knee injury, it is considerably weakened by the fact that it 
is based upon an incomplete factual background.  

Additional medical records from Dr. M.A.S. dated August 1990 
through June 1995 again reflect the veteran's self-reported 
history of injury in service, but they remain silent as to 
the etiology of the veteran's disability.  

In November 1999, Dr. M.A.S. submitted a one-page 
correspondence in which he stated that he had the opportunity 
to evaluate the veteran's service medical records dated 1954 
through 1957.  He acknowledged the veteran's two in-service 
injuries and noted that "upon reporting to my office for 
assessment several years ago, he stated that he had 
originally injured his knees in the 1950s while on active 
duty with the Navy."  The Board notes that there is no 
evidence to support this assertion.  Dr. M.A.S.'s early 
treatment notes reflect that the veteran mentioned an injury 
that occurred 20 years ago.  Since treatment began in March 
1988, a 20-year old injury would place the onset date more 
proximate to the 1966 softball injury versus the 1955 in-
service injuries.  Moreover, Dr. M.A.S.'s early treatment 
notes do not mention the cause of the original injury.  He 
then stated that from a medical viewpoint "it is possible 
that his osteoarthritis resulted from the above-mentioned 
injuries.  There is, therefore, more likely than not, a 
relationship between his injuries in the 1950s and his 
resultant total knee arthroplasty." [Emphasis added].  Like 
the opinion he rendered in August 1992, this November 1999 
correspondence fails to mention the post-service injury that 
the veteran suffered in 1966.  The correspondence also fails 
to contain any sort of rationale other than to state that 
since it is possible that his osteoarthritis resulted from 
the in-service injury, it is more likely than not.  

To the contrary, the examination report submitted by the VA 
clinician who performed the May 2003 examination (Dr. J.R.B.) 
was an exhaustive six-page report that included a complete 
summary of all the relevant evidence (including the service 
medical records; both the veteran's in-service injuries; the 
post service softball injury; Dr. M.A.S.'s treatment reports; 
and Dr. J.R.B.'s own examination).

Dr. J.R.B. then provided a thorough opinion in which he 
stated that it appears that the veteran sustained a mild MCL 
sprain in 1955 that resolved itself without any ongoing 
symptoms.  In May 1966, the veteran appeared to sustain a 
severe injury to the tibial plateau of the left knee.  The 
fracture resulted in traumatic degenerative arthritis that 
resulted in several arthroscopic surgeries beginning in 1988 
and finalizing with total knee arthroplasty in December 1994.  
He opined that since the service medical records indicate a 
minor injury on active duty without residuals, the veteran's 
"present left knee condition is more than 50% related to the 
severe left knee injury that he sustained May 1966 while 
playing softball."  In January 2005, Dr. J.R.B. provided an 
addendum to his opinion.  He again noted that after the in-
service injuries, the veteran appeared to have no residuals; 
but that after the severe injury sustained in May 1966, the 
veteran "went on to develop patello-femoral and LATERAL 
compartment degenerative arthritis as noted by [Dr. M.A.S.] 
who performed a total knee arthroplasty" [Emphasis in 
original].  He then stated that "I do not feel that there is 
a 50% or greater chance that his degenerative arthritis of 
the left knee is related to the service connected injury of 
1955.  My rationale for this is that his diagnosis in 1955 
was a 'sprain of the medial collateral ligament.'  The 
description of 'major arthritis' by [Dr. M.A.S.] was to the 
lateral portion of the knee."  He then noted that a fracture 
of the tibial plateau is a well-known cause of significant 
degenerative arthritis of the knee.  "All of these factors 
would very strongly indicate that his progressive 
degenerative joint disease that required a total knee 
replacement was due to circumstances that occurred after he 
was discharged from the military."  

Dr. M.A.S.'s records reflect that he began treating the 
veteran 33 years after his in-service injuries and 22 years 
after his initial post service injury.  The clinician only 
mentioned an injury that occurred 20 years prior to 
treatment.  Dr. M.A.S. failed to mention any service related 
accident until August 1992, at which time he noted a 1955 
injury, but the clinician continued to leave out the 
veteran's post-service injury and resultant surgery.  He then 
opined that the veteran's knee problems are related to an in-
service injury, without providing any rationale to support 
his opinion.  It is not until November 1999, that Dr. M.A.S. 
finally reviews the veteran's service records and describes 
the veteran's in-service injuries.  He states that the 
veteran reported these injuries when he first sought post-
service treatment, despite the fact that the treatment 
records do not support the assertion.  He opines once again 
that the veteran's current left knee problems are related to 
the in-service injuries.  However, he once again failed to 
mention the veteran's post-service injury, or provide any 
rationale to support his opinion.  

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinions of the 
private physician in this case.  Dr. J.R.B.'s medical report 
is based upon a complete review of the record .  It is a 
thorough report that summarizes all of the relevant evidence 
and provides a detailed rationale for the opinion, that is 
based in part, on Dr. M.A.S.'s own findings.  All of the in-
service and post-service left knee injuries were taken into 
account.  For these reasons, the Board finds that Dr. 
J.R.B.'s opinion to be the more persuasive of the two.  

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In view of the foregoing, the 
Board finds that the May 2003 VA opinion is more probative 
than the other opinions combined because it was based on a 
full review of the veteran's claims file.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators. . .").  

In weighing the evidence for and against the claim, it is 
also pertinent to note that the veteran's separation 
examination was negative for any pertinent abnormal findings, 
thereby indicating that the manifestations of the two in-
service knee injuries were acute and transitory and resolved 
by the time the veteran was discharged from service.  The 
fact that the veteran did not receive any treatment for a 
left knee disability until 9 years post-service is also 
relevant; the Court of Appeals for Veterans Claims has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999).  In this case, aside from the negative 
evidence for the nine year period, the veteran first sought 
treatment for a left knee disability after a significant 
post-service left knee injury that resulted in fractures and 
necessitated surgery. 

The Board acknowledges C.A.'s lay opinion that the veteran's 
May 1966 injury was caused by the February 1955 injury.  
However, as noted above, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In summary, the Board finds that while the veteran sustained 
two left knee injuries during the mid 1950s while on active 
duty, his separation examination was normal and the post-
service medical evidence does not show any left knee 
disability until approximately nine years after service, and 
then only after a severe, twisting left knee injury resulting 
in fractures of the left lateral tibial plateau the anterior 
aspect of the tibia.  The medical evidence does not show a 
chronic left knee disability, to include arthritis, during 
service of for nine years thereafter, and for the foregoing 
reasons, the preponderance of the evidence, to include the 
competent opinions summarized above, is against a nexus 
between a current left knee disability and any incident of 
service, to include trauma.  

As the preponderance of the evidence is against the claim for 
service connection for a left knee disability, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal for service connection for a left knee disability 
is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


